Memorandum: Following a vehicle chase through the City of Rochester, defendant exited his vehicle and, while attempting to flee on foot, was apprehended by a Rochester police officer. Another officer, who had pursued defendant during the vehicle chase but who had momentarily lost sight of defendant before defendant’s apprehension, then identified defendant to the apprehending officer as the driver of the vehicle. County Court properly determined that the identification was confirmatory and that no CPL 710.30 notice was required (see, People v Starr, 221 AD2d 488; People v Dueno, 203 AD2d 476, 477; People v Jackson, 167 AD2d 420, 420-421, lv denied 77 NY2d 962). (Appeal from Judgment of Monroe County Court, Marks, J. — Criminal Possession of Stolen Property, 3rd Degree.) Present — Denman, P. J., Lawton, Wesley, Doerr and Balio, JJ.